Citation Nr: 1219239	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  08-26 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a low back injury. 

2.  Entitlement to service connection for disability of the feet. 

3.  Entitlement to service connection for a disability of the right leg.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1962 to May 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The claim of service connection for residuals of a low back injury is REMANDED to the RO via the Appeals Management Center in Washington, DC.

A decision on the claims of service connection for disability of the feet and for a disability of the right leg is deferred until the claim of service connection is finally adjudicated.


REMAND 

On the claim of service connection for residuals of a low back injury, in February 2006, the Veteran identified the records of three private health-care providers and five private health-care facilities, pertinent to his claim.  For six of the eight identified private sources VA has either obtained the records or learned that the records were unavailable.  For the remaining two sources, the Veteran indicated that the physician was deceased.  For the last private source identified by the Veteran, the records pertain to back surgery in 1970, after the Veteran was separated from service in 1966.  

Under the VA's duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim, including private medical records that a claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A. 





Such reasonable efforts for private medical records will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  A follow-up request is not required if a response to the initial request indicates that the records sought do not exist or that a follow-up request for the records would be futile.   38 C.F.R. § 3.159(c)(1).

Accordingly, the claim is REMANDED for the following action:

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf the records, pertaining to back surgery in 1970 from:

McAllen Medical Center
301 W. Expressway 
McAllen, Texas 78503

2.  After the development has been completed, adjudicate the claim of service connection for residuals of a low back injury.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).






Department of Veterans Affairs


